Opinion by
Judge Kramer
(Concurring and dissenting in part) :
I agree with the majority on their determination that the appellant’s argument based upon the expansion of a nonconforming use cannot be upheld under the facts of this case. This writer wrote a Dissenting Opinion in the case of Township of Ohio v. Builders Enterprises, Inc., 2 Pa. Commonwealth Ct. 39, 276 A. 2d 556 (1971); and the Majority Opinion was affirmed by the Supreme Court at 446 Pa. 319, 284 A. 2d 686 *606(1972). The effect of these decisions is that the owner of a nonconforming use property must have patently indicated that the nonconforming use extends throughout the entire property in .such a manner that his neighbors, and the public, knew of the nonconforming use at the time the zoning ordinance, or an amendment thereto, was passed, creating its nonconformity. In this case there is no such indication on-the 18.327 acres and therefore.no right to claim (or expand) a nonconforming use attached.
I must register my disagreement with my brothers, however, on the matter of the constitutionality of the Zoning Ordinances involved in this case. On January 25,1968, the date whereon the appellant filed its application for a “Zoning Permit” for the purpose of “enlargement of mobile home park,” the then effective Zoning Ordinance for New Britain Borough was Ordinance No. 64, enacted March 5, 1963, wherein, inter alia, it provided under a Definition of Terms:
“Article I — Section 104(12) House Trailer: Any vehicle designed, intended, arranged or used for living, eating, sleeping, business or similar purposes, whether arranged to stand on wheels or rigid supports.”
“Section 104(24) Trailer Camp: A lot or premises used for occupancy by two (2) or more house trailers for any length of time, or by one trailer for more than four (4) weeks in any calendar year.”
“Article III — Section 302 Area Regulations:
“1. Lot Area and Frontage: A lot area ,of not less than twenty thousand (20,000) square feet shall be provided for every building hereafter erected or used in whole or in part as a dwelling and for every other main use permitted in this District. Such lot shall have a frontage of not less than one hundred (100) feet at the building line.
*607“2. Density: The land subdivided for residential purposes shall have a density of not more than one and six-tenths (1.6) dwelling units per gross acre of land being subdivided.”
“Article VII — Section 708 Prohibited Uses: No lot may be used as a trailer camp, dog kennel or outdoor commercial amusement area. ...”
On February 20, 1968, (after the application for this zoning permit was filed) the Borough amended its Zoning Ordinance so as to bring “house trailer” within the definition of a “single-family dwelling” and the term “trailer camp,” theretofore a prohibited use, was deleted from the Ordinance. On June 3, 1969, the Borough again amended its Ordinance whereby it changed certain definitions. For instance:
“Section 206 — Dwelling: A building containing one (1) or more dwelling units. — Detached Dwelling: A building or trailer which is designed or occupied as á residence for one family and is substantially separated by side yards from any other structure or structures except accessory buildings.” (Emphasis added.)
“Section 500 — District Regulations: The regulations for each district pertaining to minimum lot area, minimum lot area per dwelling unit, minimum lot width, minimum front yard, minimum side yard, minimum rear yard, maximum height, and maximum building coverage shall be as specified in this section, ‘Table of Dimensional Requirements/ subject to the further applicable provisions of Article IV, Article V and this and other borough ordinances.” The Table of Dimensional Requirements provides that a single family detached dwelling (which after the amendment included mobile homes) be located on land having a minimum lot area of 20,000 square feet. It further provides for a minimum width of 100 feet and a maximum building lot coverage of 20 percent. The front and rear yards *608require a minimum of 35 feet and side yards require a minimum of 15 feet. Interestingly enough, within the District C Zoning Classification, the minimum lot area was set at 10,000 square feet and the minimum lot width was set at 60 feet.
Some interesting statistical observations can be made from the Table of Dimensional Requirements which were a part of the amended Zoning Ordinance. To follow my observations, it is necessary to note that pursuant to the Regulations of the Department of Transportation the largest mobile home, or trailer, which may be transported on the public roads of this Commonwealth is 864 square feet (this means a mobile home of 75 feet by 12 feet, but including 36 square feet for the trailer hitch). With these mobile home size restrictions in mind (and setting aside for the moment the minimum lot area requirements of this Ordinance) all of the yard requirements could be met by the largest mobile home permitted in this state on 6,180 square feet. The 20 percent coverage provision can be met on 4,500 square feet. If we assume that the minimum lot width of 100 feet is a reasonable regulation, then a trailer or mobile home would need only 14,500 square feet. If a mobile home were permitted in District C, where the minimum lot width is 60 feet, then all that would be required would be 8,700 square feet. My observation therefore is that a mobile home can meet all of the regulations of this (1969) Zoning Ordinance with much less than the minimum area regulation of 20,000 square feet. It is not my intention herein to say that mobile homes should not meet all of the reasonable regulations applicable to all other dwellings. Rather, it is my position that if any of those regulations can be determined to be designed to unreasonably restrict a usage intended for an otherwise legitimate use, such as providing a residence for people, it should be stricken *609as in violation of the constitutional right to use property. (See Lord Appeal, 368 Pa. 121, 125, 81 A. 2d 533, 535 (1951)).
The Majority is quite correct in viewing population density as a proper matter for effective regulation through zoning ordinances. See National Land Investment Company v. Easttown Township Board of Adjustment, 419 Pa. 504, 215 A. 2d 597 (1965); Bilbar Construction Co. v. Easttown Township Board of Adjustment, 393 Pa. 62, 141 A. 2d 851 (1958); Volpe Appeal, 384 Pa. 374, 121 A. 2d 97 (1956). Also see Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P. L. , No. 247, Section 603, 53 P.S. 10603. However, the Supreme Court of this Commonwealth in National Land Investment Company v. Easttown Township Board of Adjustment, supra, held that a municipality could not “zone out” people. This Court in Beaver Gasoline Company v. Zoning Board of the Borough of Osborne at 1 Pa. Commonwealth Ct. 458, 275 A. 2d 702 (1971), affirmed by the Supreme Court at 445 Pa. 571, 285 A. 2d 501 (1971), held that a municipality could not constitutionally prohibit totally within the municipality an otherwise legitimate use without evidence offered by the municipality that such prohibition was necessary for the public health, welfare and safety. From my point of view, under both the 1963 and 1969 Ordinances the minimum lot area requirements reflect a design on the part of this municipality to totally prohibit a mobile home park usage. However, the record does not disclose a clear attack on them for that reason.
This Court in a very recent Opinion in the case of Derry Borough v. Shomo, filed April 7, 1972, (not yet reported) in effect held that a municipality could not prohibit by indirection an otherwise, legitimate use which it could not prohibit directly.
*610In. view of the fact that the lower court did not take any additional testimony, the scope of review of this Court is whether or not the Zoning Hearing Board abused its discretion in denying the Zoning Permit or committed an error of law. It is important to note that the Zoning Officer of the Borough on January 29, 1968, refused the Permit for the following reason: “Reasons: Ordinance No. 64, Section 708, Prohibited Use. No lot may be used as a trailer camp.” The Zoning Hearing Board in its adjudication plainly concluded that the appellant’s application for a zoning permit was refused because it was in violation of the 1963 Ordinance “as originally adopted.” This was an error of law. Thereafter for the first time in the case the Board referred to the 1969 amendment when it stated: “3. Applicant’s proposal would not comply with the minimum lot size provisions of either the 1963 Ordinance as amended or of the 1969 Zoning Ordinance.”
The fatal weakness of the appellant’s case is that it did not adequately support or provide sufficient evidence that the minimum lot size requirements of 20,000 square feet, which under the 1963 Ordinance was applicable to all usages within the Borough, was designed to exclude mobile home parks. Testimony of the appellant’s expert as to Avhat the normal or usual square feet usage for mobile homes in this Commonwealth, or in other mobile home parks, is not evidence from which the Board, or a revieAving court, could reach a total exclusion result. And so it would appear from the record in this case that the appellant has failed to meet any burden under any argument to show that it was harmed by the minimum lot sizes provided in the 1963 Zoning Ordinance.
I disagree with my brothers that the 1969 amendments are applicable to this case. Only the zoning ordinance then in effect when the application was made *611can be controlling as to the rights of the appellant, including the minimum lot area size requirement.
I am concerned deeply that the Opinion of the Majority may come to be construed by municipalities across this Commonwealth as a judicial imprimatur on a 20,000 square feet lot area requirement for mobile home park usages. A reading of the opinions issuing forth from our various courts on the subject of mobile home usage, makes it clear to me that neighboring property owners have seized upon mobile homes as a threat to privacy and real estate values. Their assaults disregard the needs and desires of those citizens unable to afford the costs of conventional housing and those who simply choose rural over urban living. They disregard constitutional property rights. These conceived threats to privacy and real estate values were at one time attributed to the proliferation of gasoline stations, super markets, and shopping centers; noAv it is mobile homes. It would appear zoning ordinances are being employed for the use of eliminating “undesirables” rather than for the legislatively manifested concern for public health, welfare and safety. Zoning ordinances should not be designed and used to prohibit otherwise legitimate uses. Zoning ordinances must not be used to accomplish indirectly that which cannot be accomplished directly, i.e., total prohibition of an otherwise legitimate use.
The attempts by municipalities to exclude mobile home usage are varied indeed. Some municipalities attempt to exclude mobile homes by legislating minimum floor areas, some utilize minimum lot size, while others relegate the use to some undesirable location within the municipality (and thereby assume the position that a total prohibition situation is avoided). We certainly have not seen the last of ingenious schemes to eliminate the “undesirables”. We are compelled to await the *612presentation of such attempts on a case-by-case disposition.
In instances wherein the record supports an allegation that the intent of the land use regulation is to prohibit .or deter an otherwise legitimate use, I will continue to protest such unlawful distortions of the zoning law. I shall continue on this course until such day when the Supreme Court of Pennsylvania by decision, or the General Assembly by legislation, affirmatively declares the legality of the exclusion of “undesirables”.
In this case I would hold that under the 1968 Ordinance there was an unconstitutional prohibition against the mobile home park usage for which the appellant was desirous of receiving a Zoning Permit. I would further remand the matter back with directions that the application be granted, subject to all of the zoning regulations applicable to detached single-family dwellings, including the minimum lot area requirements, under the 1963 Ordinance. I take this position for the reason that the appellant failed to prove that the 20,000 square feet minimum lot area size regulation as set forth in the 1963 Ordinance was intended to “zone out” the appellant or any other mobile home park operator. An appellate court can only review the action of the lower adjudicatures based upon the record made. The record in this case fails to support the argument that the minimum lot area size requirements should not apply to this appellant.
Judge Cruhlish joins in this opinion.